Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 18, 2015

                                     No. 04-15-00709-CV

                               IN THE INTEREST OF N.F.L.,

                 From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-12-00205CVL
                    Honorable Melissa Uram-Degerolami, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The reporter’s record for this appeal was due
to be filed on November 2, 2015. On November 23, 2015, the reporter filed a notice of late
record stating she received notice of the appeal on November 18th and requesting an additional
10 days to prepare the record. The Reporter’s Record still has not been filed.
        It is therefore ORDERED that the reporter file the records in this court on or before
December 21, 2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME TO FILE
THE RECORD WILL NOT BE ALLOWED.

                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court